Citation Nr: 0028332	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1955 to 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi which denied an 
increased rating for the low back disability.

In his VA Form 9, Appeal to the Board, submitted in June 
1999, the appellant indicated that he wanted to have a 
hearing before the Board.  The RO responded by asking the 
appellant to indicate what type of Board hearing he wanted 
and the appellant subsequently sent a letter to the RO, in 
July 1999, in which he withdrew his request for a hearing 
before the Board.  Since the appellant has withdrawn in 
writing his request for a hearing before the Board, there are 
no outstanding hearing requests at this time.  See 38 C.F.R. 
§ 20.702(e).  Therefore, the Board may proceed to address the 
issue on appeal.


REMAND

The VA has a duty to assist the appellant once his claim is 
found to be well grounded or where there is notice of 
evidence that might be pertinent to the claim or evidence is 
needed to complete the application.  See 38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Initially, the Board finds that the appellant's increased 
rating claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented a claim which 
is plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).

Review of the evidence of record reveals that the appellant 
notified the RO, in February 1999, that he had been receiving 
medical treatment for his back disability at the VA medical 
center in Jackson.  However, the medical records relating to 
the appellant's visits to said VA facility have not been 
associated with the claims file.  Such records are deemed to 
be within the control of the Secretary of VA and should have 
been included in the record, as they may be determinative of 
the claim.  Therefore a remand is necessary for the purpose 
of obtaining such records.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim and to afford him 
full procedural due process, the case is REMANDED for the 
following:

1.  All available relevant reports not 
already of record should be obtained, 
including all VA records relating to 
treatment of the appellant's low back 
disability.  These records should be 
associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  After completion of the above, the RO 
should again adjudicate the appellant's 
increased rating claim on the appropriate 
legal bases and with consideration of all 
pertinent regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



